The opinion of the Court was delivered by
Sergeant, J.
Two objections are chiefly relied on by the plaintiff's in error to the charge of the court. First, it is alleged that Laird’s title was bad, because he was the attorney of Devinney in the suit against him on which the judgment was recovered, and also, as was alleged, attended as such before the jury at the condemnation of this land, and therefore he could not legally become a purchaser of the defendant’s title at sheriff’s sale; or if he did, was trustee for the defendant. The suit related entirely to money, and had nothing to do with the land. The attendance of the attorney before the inquisition must have been either to prevent a condemnation, or to see that the land was properly condemned. But in relation to the sale, Laird was not employed, nor had he any connection with, or control over, it. There is nothing in the simple circumstance of his having previously been the defendant’s attorney in the suit, that would prevent his becoming a bidder, when there is no evidence of any undue step taken by him to the prejudice of the defendant. On the contrary, his becoming an additional bidder, was rather a benefit to the defendant. Besides, if Laird could be considered as trustee for Devinney, (for which I see no ground whatever,) Norris held under a purchase for a valuable consideration and without notice, so far as appears, and had no connection with Laird in his purchase.
It is said that however valid the title of Laird might otherwise be, yet the plaintiff, Norris, could not purchase and set it up, because he was one of the plaintiffs in the suit in which the judgment was recovered against Devinney on which this land was sold for 105 dollars; that the plaintiff received that 105 dollars on his judgment, which was for 420 dollars 47 cents; notwithstanding which he afterwards issued execution on the judgment and collected the whole amount of it, and the argument is, that the conduct of the plaintiff shows that he considered the former execution and sale as set aside or annulled by the understanding of the parties; and, therefore, was paid the whole amount of his judgment, and that he is now estopped from holding the land out of which the 105 dollars arose. If these facts were true, it is not easy to see how it could affect the title of Laird, who purchased and paid for the land and that of the plaintiff, a purchaser under him, after several conveyances, and by a sale made more than twenty years afterwards. The proper remedy of Devinney (if he had any right) would have been to recover back the money thus twice paid to Norris. But there is no evidence to sustain the allegation. The last payment to Norris was by Devin*316ney himself, and it is not to be supposed he would pay Norris the 105 dollars a second time, if he had already collected it by the former execution and sale. The payment to Norris of the 105 dollars is only inferred’from the endorsement on previous writs of execution, to credit so much collected by the sale to Laird; but the first of these expressly states that it was to be paid to the judgments that had priority, and the evidence was that there were judgments prior to Norris’s, so that the necessary inference is, that they received it and not Norris.
Judgment affirmed.